      Case 2:20-cv-00023-MLCF-DPC Document 58 Filed 12/02/20 Page 1 of 3




MINUTE ENTRY
CURRAULT, M. J.
DECEMBER 2, 2020

                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

SCOTT W. MCQUAIG                                               CIVIL ACTION

VERSUS                                                         NO. 20-00023

PROVIDENT LIFE AND ACCIDENT                                    SECTION “F” (2)
INSURANCE COMPANY

                             HEARING AND ORDER ON MOTION

       Oral Argument was conducted by video conference on this date on Defendant’s Motion to

Quash Rule 45 Subpoena Duces Tecum and Rule 34 Request for Production, or in the alternative,

Motion for Protective Order. ECF No. 52. The motions are opposed. ECF No. 56.

       Participating were:     Jack Truitt, counsel for plaintiff;

                               Lauren Welch, counsel for defendant.

       The Court heard arguments from both parties.

       Plaintiff’s November 19, 2020, service of a subpoena duces tecum on Defendant seeking

document production by December 4, 2020, is an inappropriate mechanism to request documents

from a party as it circumvents the 30-day period set forth in Fed. R. Civ. P. 34. In light of the prior

discussion efforts between the parties, however, rather than quash the subpoena, the Court

extended the discovery deadline to December 21, 2020, which allows Defendant 30 days to

respond to the subpoena duces tecum and parallel request for production of documents. All

discovery must be completed by this date.

       The Court addressed Defendant’s specific objections to the discovery requests and, rather

than quash or preclude any response, the Court modified the subpoena duces tecum and requests
        Case 2:20-cv-00023-MLCF-DPC Document 58 Filed 12/02/20 Page 2 of 3




for production of documents. The Court found that Document Requests C, K, L, M, and R are

overbroad, not limited in time, and not proportional to the needs of the case. Document Request

R is also irrelevant to the issues in this case. Accordingly, the Defendant’s request for protective

order with regard to those items is GRANTED.

         Document Requests G, H, N, O, and Q are overbroad as written. The Court modified

Document Requests G, H, N, and O to only include documents regarding Scott W. McQuaig from

the time Mr. McQuaig filed the relevant claim with the Defendant to date. The Court modified

and limited Document Request Q to include only underwriting policies and procedures and

underwriting files regarding Mr. McQuaig or the entire firm of Holoway, McQuaig, Solomon, and

Dyer, not individual attorneys from the firm. Defendant must respond to Document Requests G,

H, N, O, and Q, as modified, by the discovery deadline of December 21, 2020. Defendant’s request

for a Protective Order with regard to Document Requests E and S is DENIED. Defendant must

respond to those requests by December 21, 2020 discovery deadline. With regard to Document

Requests A, B, D, F, I, J, P, and T, Defendant shall confirm in its written responses its written and

oral representations to the Court, to which Plaintiff indicated it had no objection, and accordingly,

the motion is DENIED AS MOOT as to these items.

         Accordingly, considering the record, the oral and written arguments and representations of

counsel, and the applicable law,

         IT IS ORDERED that Defendant’s Motion to Quash Rule 45 Subpoena Duces Tecum and

Rule 34 Request for Production, or in the alternative, Motion for Protective Order is GRANTED

IN PART, DENIED IN PART, AND DISMISSED AS MOOT IN PART as stated herein.

         IT IS FURTHER ORDERED that the discovery deadline is extended to December 21,

2020.



                                                 2
   Case 2:20-cv-00023-MLCF-DPC Document 58 Filed 12/02/20 Page 3 of 3




    New Orleans, Louisiana, this ___ day of December, 2020.



                                              ____________________________________
                                                  DONNA PHILLIPS CURRAULT
                                               UNITED STATES MAGISTRATE JUDGE




MJSTAR: 0:37




                                          3
